Exhibit 10.1

 

[kaya_1.jpg]

 

Effective as of November 15, 2017

 

Cayman Venture Capital Fund

Governors Square, 2ndFloor

23 Lime Tree Bay Avenue, P.O. Box 1569

Grand Cayman KY1-1110, Cayman Islands

 

Re:Amendment No. 2 to Financing Agreement Dated May 11, 2017, as amended
effective July 31, 2017 (the “Agreement”) by and between Kaya Holdings, Inc.
(the “Company”) and Cayman Venture Capital Fund (the “Investor”)

 

Ladies and Gentlemen:

 

Reference is made to the Agreement. The Company and the Investor hereby agree to
further amend the Agreement as follows:

 

1.                  The maximum principal amount of Notes which has been issued
and is issuable under the Agreement is hereby increased from $6.3 million to
$7.0 million.

 

2.                  The terms on which the Investor has purchased and has agreed
to purchase up to $7.0 million in Notes (the “$7.0M Notes”) pursuant to the
Agreement are hereby amended as follows:

 

·As of November 15, 2017, the Investor has purchased an aggregate of $1,150,000
in principal amount of $7.0M Notes from the Company under the Agreement, as
amended to date, of which (a) $500,000 in principal amount of $7.0M Notes are
convertible into shares of the Company’s common stock at a conversion price of
$0.05 (the “$0.05Notes”); (b) $150,000 in principal amount of $7.0M Notes, which
are convertible into shares of the Company’s common stock at a conversion price
of $0.03 (the “$0.03Notes”); and (c) $500,000 in principal amount of $7.0M
Notes, which are (i) convertible into shares of the Company’s common stock at a
conversion price of $0.03; and (ii) secured by a mortgage lien on the 26 acre
property acquired by the Company during the third quarter of 2017 (the “$0.03
Secured Notes”).

 

·Under the Agreement, as amended to date, the Investor has the right to purchase
another tranche of $0.03 Notes up to an aggregate of $1,050,000 in principal
amount, at any time and from time to time through March 31, 2018.

 

·Provided the Investor has fulfilled its obligation to purchase the additional
$1,050,000 in principal amount of $0.03 Notes from the Company on or before
March 31, 2018, the Investor will have the right to purchase another tranche of
$0.05 Notes up to an aggregate of $1,000,000 in principal amount, at any time
and from time to time through July 31, 2018.



  

 

 

·Provided the Investor has fulfilled its obligation to purchase the additional
$1,000,000 in principal amount of $0.05 Notes from the Company on or before July
31, 2018, the Investor will have the right to purchase up to an aggregate of
$1,600,000 in principal amount of $7.0M Notes, which are convertible into shares
of the Company’s common stock at a conversion price of $0.08 per share, at any
time and from time to time through January 31, 2019 (the “$0.08 Notes”).

 

·Provided the Investor has fulfilled its obligation to purchase all $1,600,000
in principal amount of $0.08 Notes from the Company on or before January 31,
2019, the Investor will have the right to purchase up to an additional
$2,200,000 in principal amount of $7.0N Notes from the Company at any time and
from time to time through November 30, 2019, which Notes will be convertible
into shares of common stock at a conversion price of $0.11.

 

3.                  All capitalized terms not otherwise defined herein shall
have the same meanings as given in the Agreement.

 

If the foregoing correctly reflects our understanding, please so indicate by
countersigning this letter below.

 

Sincerely,

 

KAYA HOLDINGS, INC.

 

 

By: /s/ Craig Frank

Craig Frank, Chairman, President, Chief Executive Officer and Acting Chief
Financial Officer

954-612-6475

craig@kayaholdings.com

 

ACCEPTED AND AGREED TO

EFFECTIVE AS OF NOVEMBER 15, 2017

 

CAYMAN VENTURE CAPITAL FUND

 

 

By: /s/ David M. L. Roberts

David M. L. Roberts, Director

 

  



 

 

 

 